Memorandum by the Court.
Appeal by the employer from a decision of the Unemployment Insurance Appeal Board which determined that its dealers-salesmen were in fact its employees and accordingly made an assessment against it for unpaid contributions. The facts, somewhat different, are essentially within the framework of the legal principles enunciated in Matter of Electrolux Corp. (288 N. Y. 440, 446) and Matter of Gordon v. New York Life Ins. Co. (300 N. Y. 652, 654). Decision affirmed, with costs. Gibson, P. J., Herlihy, Reynolds,. Aulisi and Brink, J J., concur.